Citation Nr: 0609098	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was previously remanded by the Board in July 2004, 
for a VA psychiatric examination.  The examination which was 
conducted resulted in a diagnosis of depressive disorder, and 
service connection was granted for depressive disorder.  

The question before the Board is whether service connection 
is warranted for PTSD.  To grant service connection, there 
must be a diagnosis of PTSD which conforms with DSM-IV.  
38 C.F.R. § 3.304(f) (2005).

The veteran was awarded the combat action ribbon for his 
service in Vietnam, and was a rifleman.  Stressors that he 
reports experiencing as part of his combat are to be 
accepted.  38 U.S.C.A. § 1154(b) (West 2002).  

The problem with allowing this claim, however, is the 
sufficiency of the evidence to establish that the veteran has 
PTSD.

The veteran's representative, a psychologist, argued on 
behalf of the veteran in April 2004 that the veteran's 
psychiatric condition best fits under the PTSD diagnosis.  He 
did not, however, specifically indicate what symptoms 
supported the diagnosis or that he had examined the veteran.  
Furthermore, in stating, "Whether or not his symptoms 
conform to all of those identified under that diagnosis does 
not mean that he can be deemed S.C. for the service-related 
causes of his post-service adjustment," he seems to be 
conceding that the veteran did not meet all of the diagnostic 
criteria for a diagnosis of PTSD:  

A VA psychiatrist conducted a VA psychiatric examination in 
November 2004.  He reviewed the veteran's claims folder, 
considered the veteran's history, considered his psychiatric 
treatment records longitudinally, and performed a mental 
status examination on the veteran.  After doing so, he 
indicated that his impression was that the veteran had 
depressive disorder, and that the veteran did not have the 
symptoms that would satisfy the DSM-IV criteria for the 
diagnosis of PTSD. 

Other medical records contain impressions of anxiety, 
dysthymia, depressive disorder, and major depression.  
Repeated VA treatment impressions have been of anxiety and 
depression.  The Board accepts the 2004 VA examiner's opinion 
that the veteran does not have PTSD, over the veteran's 
representative's opinion that his disorder best fits that 
diagnosis, as the VA examiner's opinion is more consistent 
with treatment records, which predominantly show depressive 
disorders.  Also, the VA examiner indicated that he had 
access to the claims folder and he examined the veteran, 
whereas the private psychologist did not examine the veteran.  
The VA examiner indicated that he took into account the 
symptoms the veteran described as well as the treating health 
care providers' impressions.  He also indicated that during 
the interview, the veteran did not describe symptoms that 
would satisfy the DSM-IV criteria for a diagnosis of PTSD.  
Per Prejean v. West, 13 Vet. App.444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records), and for the other reasons mentioned 
above, the Board concludes that the November 2004 VA 
examination report is more probative.  

VA psychometric testing in June 1998 likewise suggested that 
the veteran had depression but failed to provide support for 
a diagnosis of PTSD, according to the psychologist who 
performed the testing.  This too, per Prejean, is more 
probative than the private psychologist's report, because the 
testing psychologist indicated that she had access to and 
reviewed the test data and observed the veteran's behavior.  
The June 1998 VA psychiatric examination report diagnosing 
dysthymic disorder, which is also a depressive disorder, is 
similarly probative evidence indicating that the veteran does 
not have PTSD and supports acceptance of the 2004 VA 
examiner's opinion.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in letters dated in June, August, and 
December 2001, prior to the February 2002 rating decision 
that is the subject of this appeal.  Moreover, the claimant 
was given the text of 38 C.F.R. § 3.159, concerning these 
respective duties, in the July 2005 supplemental statement of 
the case, and he was specifically asked to provide any 
pertinent evidence in his possession in an October 2004 
letter.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  Therefore, the Board 
concludes that there is no prejudicial error to the veteran 
concerning VA's notice duties.

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning veteran status, or the effective date or 
rate of compensation are harmless, as the veteran's status as 
a veteran is not the basis for the denial of his claim and 
this decision has denied service connection, thus making the 
effective date or rate of compensation for the claimed 
disability irrelevant.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained 1998 and 2004 VA 
examination reports, numerous VA outpatient treatment 
records, and testimony from the veteran.  The record does not 
refer to pertinent records that have not been obtained.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


